                                                                                                  C/M
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
                                                             :
 SAMMY P. BANCHS,                                            :
                                                             :
                                     Plaintiff,              :
                                                             :
                        - against -                          :
                                                             :   ORDER
 RIKERS ISLAND CORRECTIONAL                                  :
 FACILITY; DR. BARNEY; FISHKILL                              :   18-cv-7023 (BMC) (LB)
 CORRECTIONAL FACILITY; ANN                                  :
 SULLIVAN CORRECTIONAL FACILITY;                             :
 GREEN HAVEN CORRECTIONAL                                    :
 FACILITY; DOWNSTATE CORRECTIONAL :
 FACILITY; POST RELEASE SUPERVISION, :
                                                             :
                                       Defendants.           :
 ----------------------------------------------------------- X
COGAN, District Judge.

        Pro se plaintiff is currently incarcerated at Green Haven Correctional Facility in

Stormville, New York. He brings this action under 42 U.S.C § 1983 alleging that Rikers Island,

a Rikers Island physician, and four New York State prisons violated his constitutional rights.

For the reasons below, the complaint is dismissed, and plaintiff is granted leave to file an

amended complaint within 20 days of the date of this order.

                                             BACKGROUND

        Plaintiff claims that during his incarceration at Rikers Island and four different New York

state prisons and during his post-release supervision, his constitutional rights were violated “by

me being assaulted by officers at facilities, mental health staff [had a] practice of giving me
medication and threatening me to take me to court if I don’t take [psychotropic] medication,”

which he claims caused breathing problems and thirst during his sleep.

       From what the Court can understand of the complaint, plaintiff alleges the following

facts: while he was incarcerated (1) at Rikers Island in 2002, defendant Dr. Barney and Captain

Smith placed him in lockdown for 90 days, he was given a scalding shower (with water

temperatures of 150 degrees), and an officer kicked him while he was in handcuffs; (2) at Rikers

Island in 2014-2015, he was pepper sprayed and was kept in a mental ward against his will; (3)

at Downstate Correctional Facility (“C.F.”) in 2017, he was tightly handcuffed when he had a

broken forearm; (4) at Sullivan C.F., he fell and was unconscious for “10-20 seconds [and] woke

up in medical”; (5) at Fishkill C.F., he fell on a slippery floor and was injured because the

facility required inmates to keep their hands in their pockets, and some of his property was taken

and lost; and (6) at Green Haven C.F., he was sent to “mental observation” and told he needed

medication after “African American officers cause[d] [a] problem.”

       Plaintiff also claims that in 2006, he “did a year confinement for no reason”; states

“Mental Health in Green Haven 2017”; claims that in 2018 “confine me in mental ward[ a]nd

mental health staff trying to force me to take psy-medications”; and claims that on November 21,

2018, he was admitted to lockdown “for no reason,” but provides an illegible explanation for that

admission.

       Plaintiff seeks damages of $250 million (but also indicates that he is suing for $1 billion).

                                           DISCUSSION

       Under 28 U.S.C. § 1915A, a district court must review “a complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity” and dismiss it if it is “frivolous, malicious, or fails to state a claim upon



                                                  2
which relief may be granted; or seeks monetary relief from a defendant who is immune from

such relief.” See also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (noting that under

§ 1915A, sua sponte dismissal is not only permitted but mandatory).

       Further, under 28 U.S.C. ' 1915 (e)(2)(B), a district court must dismiss an in forma

pauperis action if the action “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.”

       The Court must construe pro se pleadings liberally, see Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), and interpret them “to raise the

strongest arguments that they suggest,” Triestman v. Federal Bureau of Prisons, 470 F.3d 471,

474-76 (2d Cir. 2006) (internal citation omitted). But a pro se complaint must still plead enough

facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). Although

“detailed factual allegations” are not required, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting

Twombly, 550 U.S. at 555). Similarly, a complaint does not state a claim “if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

       Here, plaintiff’s claims for monetary damages arise under § 1983. To maintain an action

under § 1983, a plaintiff must allege that the conduct complained of was “committed by a person

acting under color of state law” and “deprived a person of rights, privileges or immunities

secured by the Constitution or laws of the United States.” Pitchell v. Callan, 13 F.3d 545, 547



                                                   3
(2d Cir. 1994). Moreover, a plaintiff must allege the direct or personal involvement of each

named defendant in the constitutional deprivations at issue. Farid v. Ellen, 593 F.3d 233, 249

(2d Cir. 2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well-settled in this

Circuit that personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”).

   I.   Improper Defendants

        Plaintiff names as defendants four state prisons (Downstate C.F., Sullivan C.F., Green

Haven C.F., and Fishkill C.F.), a New York City jail (Rikers Island), and the New York

Department of Post-Release Supervision. These entities are not proper parties to this lawsuit.

        The Eleventh Amendment bars plaintiffs’ claims against the state prisons and the state

post-release supervision agency. See Kaplan v. New York State Dept. of Corrs., No. 99-Civ-

5856, 2000 WL 959728, at *1 (S.D.N.Y.) (“‘The law is clear that the state, and state agencies

such as DOCS, are immune from prisoner § 1983 suits because of their Eleventh Amendment

sovereign immunity.”); Jones v. Bishop, 981 F. Supp. 290, 295 (S.D.N.Y. 1997) (“Sing Sing, as

a part of DOCS, a state agency, is considered an arm of the state and stands in the same position

as the State.”). Plaintiff’s claims against these state entity defendants must be dismissed because

they seek monetary relief from defendants who are immune. See 28 U.S.C. §§ 1915A(b)(2);

1915(e)(2)(B)(iii).

        Plaintiff’s claim against Rikers Island must also be dismissed. “Rikers Island is not a

‘person’ within the meaning of § 1983, and, as part of the New York City Department of

Correction, an agency of the City of New York, cannot be sued independently.” Bromfield v.

New York State, No. 15-cv-3529, 2016 WL 2917611, at *3 (E.D.N.Y. May 18, 2016) (quoting




                                                  4
Farray v. Rikers Island Corr. Fac., No. 12-cv-4717, 2012 WL 5289608, at *2 (E.D.N.Y. Oct. 22,

2012).

  II. Improper Venue

         If plaintiff can state claims against individuals who worked at the institutions that he has

sued, he could not sue for those incidents in this judicial district except for the incidents

occurring at Rikers Island. Downstate C.F., Green Haven C.F., Fishkill C.F., and Sullivan C.F.

are not within this judicial district. The venue statute permits suing on such claims only in the

judicial district where the events giving rise to them occurred or where all defendants reside. See

28 U.S.C. § 1391(b). Since there is no indication that there is any relationship between the

claims or the defendants to whom each claim is attributable, plaintiff cannot simply lump all of

his claims together.

         The only claims that are properly venued in this district are those that arose in Rikers

Island. All of the other prison facilities are within the Southern District of New York, and

plaintiff must bring claims arising in those facilities in the Southern District of New York. As

noted below, most and possibly all of plaintiff’s claims arising at Rikers Island are time-barred.

Plaintiff should therefore bring any action arising from the facilities other than Rikers Island in

the Southern District of New York.

  III. Time-Barred Claims

         Plaintiff also names as a defendant a physician employed at Rikers Island named Dr.

Barney. As noted above, plaintiff alleges that Dr. Barney placed him in lockdown for 90 days at

Rikers Island in 2002. Since the claim concerns an event that occurred 16 years ago, it is barred

by the three-year statute of limitations applicable to Section 1983 claims. See Milan v.

Wertheimer, 808 F.3d 961, 963-64 (2d Cir. 2015). Because the time-bar is plain on the face of



                                                   5
the complaint, this claim must be dismissed because it fails to state a claim upon which relief

may be granted. 28 U.S.C. §§ 1915A(b)(1); 1915(e)(2)(B)(ii).

       For the same reason, plaintiff’s other claims from 2002 – that he was given a scalding hot

shower and that an officer kicked him while he was handcuffed – are also time-barred.

  IV. Rule 8

       Plaintiff’s complaint also fails to comply with the general pleading standard set forth in

Federal Rule of Civil Procedure 8(a)(2). Under that rule, a plaintiff must provide a short, plain

statement of claim against each named defendant so that they have adequate notice of the claims

against them. See Iqbal, 556 U.S. 678. More specifically, a plaintiff must provide facts

sufficient to allow each defendant to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery. See Twombly v.

Bell, 425 F.3d 99, 106 (2d Cir. 2005) (defining “fair notice” as “‘that which will enable the

adverse party to answer and prepare for trial, allow the application of res judicata, and identify

the nature of the case so that it may be assigned the proper form of trial.’”) (quoting Simmons v.

Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)).

       Plaintiff’s complaint fails to comply with these strictures for two reasons. First, certain

of plaintiff’s claims do not include a date on which the alleged violation of his rights occurred.

Although pleading the date of an incident is not always required, here, because plaintiff has been

incarcerated since at least 2002 and in many different facilities, plaintiff’s failure to provide even

an approximate date of when these events took place does not provide defendants with fair notice

of the claims that plaintiff is bringing against them.

       Second, certain of plaintiff’s claims do not provide any detail as to why the event at issue

constitutes a deprivation of his constitutional rights. For example, simply stating “mental health”



                                                  6
in 2017 does not explain the basis for that claim. This is problematic because plaintiff’s

complaint is largely jumbled and rambling. Indeed, plaintiff seems to mention most, if not all, of

the incidents that have ever happened to him while he has been incarcerated. And to fit all the

alleged constitutional violations in the space provided, plaintiff has written in very small and

often illegible handwriting. The complaint might include viable claims, but due to its

presentation, the Court is unable to discern them.

       Plaintiff’s complaint must therefore be dismissed for failure to comply with Rule 8. See

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (noting that a court may dismiss a

complaint that is “so confused, ambiguous, vague or otherwise unintelligible that its true

substance, if any, is well disguised.”)

  V.   Leave to Amend

       In light of plaintiff=s pro se status, he is afforded 20 days to amend his complaint to comply

with the terms of this order. See Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003).

       In his amended complaint, must not pursue those allegations which this Order holds are

time-barred. As to the claims that are not time-barred, he must name as proper defendants those

individuals who were personally involved in the incidents alleged in the amended complaint. To

the best of his ability, plaintiff must describe, separately for each and every incident, each

individual and the role that individual played in the alleged deprivation of plaintiff’s rights. If

plaintiff cannot identify a defendant by name, he may set forth the allegations against that person

and designate them as Jane Doe or John Doe if he can describe them physically or provide any

identifying information as to that person or persons.

       Plaintiff should also provide the dates and locations for each incident included in the

amended complaint. Although the face of the complaint discloses that only some his claims are



                                                  7
definitely time-barred, plaintiff is reminded that the statute of limitations for § 1983 claims is

three years from the time that plaintiff knew or had reason to know of the injury giving rise to

the claim. See Milan v. Wertheimer, 808 F.3d 961, 963-64 (2d Cir. 2015).

       Plaintiff must also state facts to support the allegations of constitutional violations and

why he is entitled to relief. To the extent plaintiff needs additional space to include relevant

facts and information, plaintiff should attach additional sheets of paper to his complaint, rather

than write smaller to fit everything in the space provided.

       Finally, plaintiff is informed that to the extent he seeks to raise claims for incidents that

occurred at Downstate C.F., Green Haven C.F., Fishkill C.F., or Sullivan C.F., venue is proper

for those claims in the United States District Court for the Southern District of New York. In

other words, this Court will only hear claims relating to incidents at Rikers Island that occurred

within the past three years. It appears that any such claims may be beyond the three-year statute

of limitations, so to the extent all that remains are claims from arose in places other than Rikers,

plaintiff should file his complaint in the judicial district in which venue is proper to avoid

expiration of the statute of limitations applicable to those claims.

                                          CONCLUSION

       Accordingly, plaintiff’s complaint is dismissed. Should plaintiff decide to file an amended

complaint, it must be submitted within 20 days of this order, be captioned “Amended Complaint,”

and bear the same docket number as this order. Plaintiff is advised that the amended complaint

will completely replace the original complaint, so plaintiff must include in it any allegations he

wishes to pursue against proper defendants. To aid plaintiff with this task, the Clerk of Court is

respectfully requested to provide a “Complaint for Violation of Civil Rights (Prisoner)” form to

plaintiff. If plaintiff fails to timely file an amended complaint, the action shall be dismissed and

judgment shall enter.

                                                  8
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                      Digitally signed by Brian M.
                                      Cogan
                                      _______________________________________
                                                         U.S.D.J.
Dated: Brooklyn, New York
       December 23, 2018




                                                9
